Citation Nr: 1235355	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-46 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and recurrent major depressive disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a cervical spine disorder.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1979 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2009 and June 2009 by the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Clemons v. Shinseki, 23 Vet. App. 1 (2009), held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Although the RO adjudicated the PTSD and recurrent major depressive disorder claims separately, the issue for appellate review has been revised to include consideration of any other applicable psychiatric diagnoses of record in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate her claim by correspondence dated in November 2007, July 2008, May 2009, and August 2009.  She was notified of the type of information necessary to substantiate her PTSD claim related to personal trauma in July 2008.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran contends that she has PTSD as a result of traumatic experiences during active service including having witnessed a fellow trainee shoot himself in the head and having been raped.  She asserted that she aborted a pregnancy during service that was a consequence of that sexual assault.  She also contends that she has sinusitis, a stomach disorder, and lumbar and cervical spine disorders that were incurred in service.  Service treatment records dated from February 1980 to May 1980 noted complaints of gastrointestinal disorder and back pain.  Reports show the Veteran received counseling and underwent an abortion in October 1980.  Records show she was married in November 1980.  An undated treatment report from the clinic at Fort Riley, Kansas, included a diagnosis of rule out sinusitis.  A February 1981 report noted a diagnosis of cervical muscle spasm.  In her March 1981 report of medical history the Veteran noted having had sinusitis, stomach trouble, recurrent back pain, and depression.  

Although the Veteran was provided VA examinations related to her sinusitis, stomach disorder, and lumbar and cervical spine disorder claims in March 2008 and May 2009, the examiners did not adequately address the evidence of record indicating treatment and complaints in service nor the Veteran's assertions as to problems since active service.  VA treatment records also indicate treatment for medical problems including sinusitis, gastroesophageal reflux disease (GERD), chronic back pain, and cervical radiculopathy without opinions as to etiology.  The Board finds that additional VA examinations are required for adequate determinations.  

The Board notes that an August 2008 VA memorandum found information sufficient for an attempt to verify the stressor event involving the injury to a fellow trainee had not been provided.  A review of the record, however, includes no additional VA development as to the Veteran's personal assault stressor.  The Veteran was not provided a VA compensation examination as to this matter.

VA regulations provided that if a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2011).

The Board also notes that correspondence dated in June 2009 shows the Veteran began receiving Social Security Administration (SSA) disability benefits effective from March 2007.  The medical records associated with that claim, however, have not been obtained.  The Court has held that SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  For these reasons, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration benefit claim, as well as, all associated medical records.

3.  The Veteran should be scheduled for an examination by a VA psychiatrist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that she has an acquired psychiatric disorder as a result of active service or an event demonstrated to have occurred during active service, to include based upon evidence demonstrating that a personal assault during active service occurred.  The examiner should solicit a history from the Veteran as to any treatment and manifest symptomatology associated with any such disability since active and must address the evidence of record indicating a history of depression in service.  All indicated tests and studies are to be performed.  

An opinion must be provided as to whether the evidence indicates that a personal assault occurred.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be considered.  Any evidence of behavior changes believed to be credible evidence of the stressor must be identified.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran should be scheduled for appropriate VA examination opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that she has present sinusitis, stomach, lumbar spine, or cervical spine disabilities as a result of active service.  The examiner should solicit a history from the Veteran as to any treatment and manifest symptomatology associated such disabilities since active and must address the evidence of record indicating complaints and treatment in service.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the RO/AMC should review the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

